                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


    UNITED STATES OF AMERICA

    v.

    TANMAYA KABRA,                                     Criminal Action No. 1:19-cr-10335-DJC

             Defendant.




               ASSENTED-TO MOTION FOR LEAVE TO FILE REPLY BRIEF

         Pursuant to Local Rule 7.1(b)(3), Defendant Tanmaya Kabra requests leave of this Court

to file a Reply to the Government’s Opposition to Defendant Tanmaya Kabra’s Motion to

Modify Conditions of Pre-Trial Release (“Opposition”) (Dkt. 97).           In its Opposition, the

Government raises factual issues and makes assertions to which Defendant Kabra is obligated

and entitled to respond by way of a brief Reply.

         WHEREFORE, to clarify the factual issues raised in the Opposition, the Defendant seeks

leave of Court to file a Reply to the Opposition, no later than Friday July 24, or within a shorter

period of time if so ordered by the Court.

         Undersigned counsel has conferred with Assistant United States Attorney Christopher

Looney who has advised that the Government assents to this motion.



                              [Page intentionally left blank]




                                                   1
Dated: July 17, 2020                                Respectfully Submitted,

                                                    TANMAYA KABRA

                                                    By his attorneys

                                                    /s/ Mark A. Berthiaume
                                                    Mark A. Berthiaume (BBO #041715)
                                                    E-mail: berthiaumem@gtlaw.com
                                                    Angela C. Bunnell (BBO #690429)
                                                    E-mail: bunnella@gtlaw.com
                                                    GREENBERG TRAURIG, LLP
                                                    One International Place, 20th Floor
                                                    Boston, MA 02110
                                                    (617) 310-6000
                                                    (617) 310-6001 (fax)



                               CERTIFICATE OF SERVICE

       I hereby certify that on July 17, 2020, I electronically filed the foregoing document with

the United States District Court, District of Massachusetts by via the CM/ECF system. I further

certify that on July 17, 2020, I served a copy of the foregoing document on all parties or their

counsel.


                                            /s/ Mark A. Berthiaume
                                            Mark A. Berthiaume




                                               2
